Citation Nr: 0621035	
Decision Date: 07/19/06    Archive Date: 08/02/06	

DOCKET NO.  04-02 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida





THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of a postoperative left eye, characterized as a 
corneal scar with opacity.  





ATTORNEY FOR THE BOARD

J. Johnson, Counsel




INTRODUCTION

The veteran had active military duty from November 1950 to 
February 1952.  Although the veteran served during the time 
of the Korean Conflict, there is no evidence that he was 
assigned overseas, or that he served in combat with the 
enemy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied an increased 
evaluation for the veteran's postoperative left eye.  The 
veteran requested a Travel Board hearing before a Veterans 
Law Judge, and he was scheduled for and properly notified of 
such hearing, but he failed to appear.  There is no further 
hearing request on file.  The case is not ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's service-connected corneal scar with opacity 
is not disabling and does not interfere with vision; the 
veteran's bilateral blindness is attributable to bilateral 
cataracts and/or diabetic retinopathy, neither of which are 
service-connected, and neither of which are related to any 
incident, injury or disease of active military service.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
the residuals of a postoperative left eye have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.84(a), Diagnostic 
Code 6099-6009 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in April 2002, 
prior to the July 2002 rating decision now on appeal.  That 
notice informed the veteran of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The veteran was subsequently provided the regulatory 
implementation of VCAA, and the laws and regulations 
governing his claim for increase in statements of the case 
issued in December 2003 and March 2004.  He was subsequently 
provided additional VCAA notice in November 2005.  The 
veteran was provided VA examinations which are adequate for 
rating purposes.  All private and VA records of the veteran's 
treatment have been collected for review.  The veteran does 
not contend nor does the evidence on file suggest that there 
remains any additional relevant evidence which is uncollected 
for review.  VCAA is satisfied in this appeal.  38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Whether 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria for that 
rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury, in which not only the function affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

38 C.F.R. § 4.84(a), Diagnostic Codes 6000 to 6090 provide 
numerous rating criteria reflecting Scheduler evaluations for 
particularized injuries and diseases of the eye, and for 
evaluation of loss of central visual acuity and fields of 
vision.  An unhealed injury of the eye may be service 
connected.  38 C.F.R. § 4.84(a), Diagnostic Code 6009.

Analysis:  During the veteran's 15 months of military 
service, he was found to have a convergence insufficiency or 
muscle imbalance of the eyes.  Eye and neurological 
examination was otherwise normal, except for this problem 
with convergence.  While being evaluated for this problem in 
July 1951, the veteran was noted to have a foreign body in 
the left cornea and it was removed under local anesthesia.  
The following day, the residual rust ring was also cleaned 
up.  The service medical records contain no findings of 
adverse postoperative residuals, other than a small corneal 
scar with small opacity, which did not affect the veteran's 
visual acuity.  The veteran was repeatedly examined for this 
muscular convergence insufficiency, and this was one of 
several reasons for which he was medically separated from 
service.  It is noteworthy that a Medical Evaluation Board 
(MEB) of three service physicians, who had access to and 
reviewed all of the veteran's then contemporaneous medical 
records, found that the veteran's convergence insufficiency 
was a congenital defect, which existed prior to service, and 
which was not aggravated during service.  

The veteran was granted service connection shortly after 
service for the postoperative corneal scar and small opacity 
of the left eye, as residual to the removal of a foreign 
body, and it was assigned a noncompensable evaluation because 
no adverse postoperative residuals were identifiable, and the 
veteran's vision was not negatively affected, and this 
noncompensable evaluation has remained in effect ever since 
assigned.  

Fifty years later in May 2002, the veteran filed a claim for 
an increased evaluation for his service-connected left eye 
disability.  The veteran argued that he is now legally blind 
in both eyes, and that this is a result of injuries received 
during service.  In January 2005, for the first time, the 
veteran argued that he received "shrapnel to both of my 
eyes."  He argued that he now had bilateral cataracts which 
resulted from this alleged bilateral eye trauma.  

In July 2002, the veteran was provided a VA examination of 
the eyes.  Upon examination, visual acuity with the veteran's 
current prescription was 20/200 in both eyes.  The impression 
from examination was muscle imbalance involving horizontal 
and vertical vision and nuclear cataracts.  Several days 
after the initial examination, the medical doctor VA examiner 
produced an addendum to this examination in which he 
indicated that there was no current evidence of the veteran 
having a corneal opacification of the left eye due to a 
foreign body removal during service that would account for 
any loss of his central left eye vision.  The doctor reported 
that the veteran's visual loss was related to bilateral 
cataracts for which the veteran was not service connected.  

VA treatment records on file reveal that the veteran has, in 
his later years, been diagnosed as having diabetes, 
uncontrolled hypertension secondary to B/1 osteal renal 
artery stenosis, hyperlipidemia, chronic ischemic heart 
disease, status-post coronary artery bypass graft, and 
multiple admissions for unstable angina.  These records make 
it clear that, unfortunately, surgical removal of the 
veteran's cataracts cannot be accomplished because of the 
risk of such surgery to the veteran, given his preexisting 
medical conditions.  These records also include notations 
that the veteran's diabetes has resulted in diabetic 
retinopathy which has also contributed to his failing vision.  
Finally, it is noted that the veteran is being followed by 
both BITAS Hospice and the Miami VA Medical Centers home base 
primary care programs.  

The veteran was more recently evaluated for his eyes in March 
2006.  The medical records were available to the physician 
conducting the consultation.  When asked when his bilateral 
blindness had occurred, the veteran reportedly stated that he 
could not recall.  The veteran reported having prior eye 
injury during service, but the physician noted that there was 
no documentation of such injury during service.  The veteran 
referred to a bomb going off with fragments hitting both 
eyes, but no blunt trauma was reported in any objective 
records from service.  At this time, right eye uncorrected 
near vision was 20/800-, and corrected near vision was 
20/800.  Left eye uncorrected near vision was count fingers 
as was corrected near vision.  There was scotoma present for 
both eyes.  The diagnosis was bilateral cataracts.  It was 
noted, however, that vision testing was not correlated with 
the severity of the appearance of the cataracts as examined.  
No other pathology was detected upon examination that would 
explain vision loss.  

Subsequent to this latest examination, the RO issued a rating 
decision which denied service connection for any residuals of 
a right eye injury.  The RO noted that the service medical 
records were entirely silent for any form of right eye injury 
during service, and neither the enlistment or separation 
examinations during service showed any right eye 
abnormalities.  The veteran was notified of this decision and 
his appellate rights.  

A preponderance of the evidence on file is against an 
increased (compensable) evaluation for the veteran's 
postoperative left eye.  A foreign body was found during 
service and removed under local anesthesia.  A residual rust 
ring was cleaned the following day.  No residual disability, 
including impairment of left eye central visual acuity, was 
noted at any time during service, or for decades thereafter.  
The postoperative residuals for the left eye were granted 
service connection following service separation, but a 
noncompensable evaluation was assigned because no residual 
disability to these postoperative residuals was identified at 
any time during or immediately after service.  That 
noncompensable evaluation remained in effect for some five 
decades until the veteran requested an increase.  

The veteran has, during the pendency of this appeal, now 
argued that he received shrapnel wounds from a bomb explosion 
of both eyes during service.  No injury to either eye is 
documented in the service medical records.  No etiological 
origin of the foreign body removed from the veteran's left 
eye during service was ever noted, but it is clear that the 
service medical records contain no complaints, findings, 
treatment or diagnosis for a bilateral eye shrapnel injury.  
The veteran's eyes were examined on multiple occasions during 
service, and this is how the left eye foreign body was 
discovered, but no right eye foreign body or bilateral eye 
shrapnel injury was ever identified.

The veteran was noted to have a convergence insufficiency or 
muscle imbalance of the eyes during service, but this was 
clearly noted by a service MEB of three service physicians to 
have been a congenital defect, which existed prior to 
service, and which was not aggravated during service.  
Service connection was not, accordingly, granted for this 
problem.  

Over 50 years after the veteran was separated from service, 
it is now noted that he is, unfortunately, affected by 
multiple disabling conditions, none of which are related to 
injuries or diseases of active military service.  The veteran 
is noted to be essentially blind in both eyes and this is 
found, based upon the clinical evidence on file, to be 
attributable to bilateral cataracts and/or diabetic 
retinopathy, entirely unrelated to the postoperative residual 
of removal of a foreign body in the left eye alone during 
service.  The July 2002 VA examination of the eye 
specifically noted that there was then no evidence that the 
veteran had any left eye corneal opacification residual to 
the surgery performed for removal of a foreign body during 
service.  

There is a complete absence of any competent objective 
evidence demonstrating that the veteran sustained shrapnel 
wounds to either eye during service or that he sustained any 
blunt trauma to the eyes during service.  There is a complete 
absence of any competent evidence which shows that the 
veteran's bilateral cataracts and/or diabetic neuropathy are 
in any way causally related to any incident or injury of 
active military service.  




ORDER

Entitlement to an increased (compensable) evaluation for the 
residuals of a postoperative left eye, characterized as a 
corneal scar with opacity, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


